

115 S3384 IS: Medicaid Health Homes for Opioid-Use-Disorder Medicaid Enrollees Encouraged Act
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3384IN THE SENATE OF THE UNITED STATESAugust 23, 2018Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide for an extension of the enhanced FMAP for
			 certain Medicaid health homes for individuals with substance use
			 disorders.
	
 1.Short titleThis Act may be cited as the Medicaid Health Homes for Opioid-Use-Disorder Medicaid Enrollees Encouraged Act or the Medicaid Health HOME Act. 2.Extension of enhanced FMAP for certain health homes for individuals with substance use disordersSection 1945 of the Social Security Act (42 U.S.C. 1396w–4) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by inserting subject to paragraph (4), after except that,; and
 (B)by adding at the end the following new paragraph:  (4)Special rule relating to substance use disorder health homes (A)In generalIn the case of a State with a SUD-focused State plan amendment, the Secretary may, at the request of the State, apply the Federal medical assistance percentage described in paragraph (1) to payments for the provision of health home services to SUD-eligible individuals under such State plan amendment, in addition to the first 8 fiscal year quarters the State plan amendment is in effect, for the subsequent 2 fiscal quarters that the State plan amendment is in effect (or, in the case of a SUD-focused State plan amendment that has already been in effect for more than 8 fiscal year quarters when the State makes such request, for the next 2 fiscal year quarters that begin after the State makes such request and the State plan amendment is in effect). Nothing in this section shall be construed as prohibiting a State with a State plan amendment that is approved under this section and that is not a SUD-focused State plan amendment from additionally having approved a SUD-focused State plan amendment under this section, including for purposes of application of this paragraph.
 (B)Report requirementsIn the case of a State with a SUD-focused State plan amendment which has a request approved under subparagraph (A), such State shall, at the end of the period of such State plan amendment, submit to the Secretary a report on the following, with respect to SUD-eligible individuals provided health home services under such State plan amendment:
 (i)The quality of health care provided to such individuals, with a focus on outcomes relevant to the recovery of each such individual.
 (ii)The access of such individuals to health care. (iii)The total expenditures of such individuals for health care.
								For purposes of this subparagraph, the Secretary shall specify all applicable measures for
 determining quality, access, and expenditures.(C)Best practicesNot later than October 1, 2020, the Secretary shall make publicly available on the Internet website of the Centers for Medicare & Medicaid Services best practices for designing and implementing a SUD-focused State plan amendment, based on the experiences of States that have State plan amendments approved under this section that include SUD-eligible individuals.
 (D)DefinitionsFor purposes of this paragraph: (i)SUD-eligible individualsThe term SUD-eligible individual means, with respect to a State, an individual who satisfies all of the following:
 (I)The individual is an eligible individual with chronic conditions. (II)The individual is an individual with a substance use disorder.
 (ii)SUD-focused State plan amendmentThe term SUD-focused State plan amendment means a State plan amendment under this section that is designed to provide health home services primarily to SUD-eligible individuals, as determined by the Secretary..